Citation Nr: 0721165	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  01-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to August 
1974.  He died in September 2000; the appellant is his widow.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was before the Board in 
September 2003 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1954 to 
August 1974.  He died in September 2000.

2.  The veteran did not serve in Vietnam, and is not shown to 
have been exposed to herbicides, including Agent Orange, in 
service.

3.  The veteran's official death certificate states that the 
immediate cause of his death was pneumonia, due to or as a 
consequence of lung cancer; an autopsy was not performed.

4.  At the time of the veteran's death, service connection 
was in effect for the following disabilities: nicotine 
dependence, evaluated as noncompensable; and lung cancer, 
secondary to nicotine dependence, evaluated as 100 percent 
disabling; the combined schedular rating was 100 percent, 
effective from December 15, 1997.

5.  On July 22, 1998, governing law was amended to prohibit 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service; this law applies to all claims filed after June 9, 
1998.
6.  The appellant filed her claim for service connection for 
the cause of the veteran's death in October 2000.

7.  The veteran's death was caused or contributed to by lung 
cancer, which in turn was due to the use of tobacco products 
that started during the service; lung cancer was not 
otherwise attributable to the veteran's military service.

8.  A total disability rating for service-connected lung 
cancer was in effect from December 15, 1997, until the 
veteran's death.  

9.  There is no specific pleading of clear and unmistakable 
error in any prior decision.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1103, 1116, 1310 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.300, 3.303, 3.307, 3.309, 3.312 
3.313 (2006).

2.  The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.§  1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of her claims.  An October 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
appellant's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The appellant was also advised to 
submit any pertinent evidence in her possession.  By letter 
in April 2007, the appellant was also advised of the criteria 
governing effective dates of awards.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).  

While VCAA notice was not given prior to the rating on 
appeal, the appellant had ample opportunity to respond to the 
October 2005 notice letter.  Thereafter, the claims were 
readjudicated.  See February 2007 Supplemental Statement of 
the Case (SSOC).  She was advised of the bases for the 
denials of service connection for the cause of the veteran's 
death and DIC under 38 U.S.C.A. § 1318, and has had ample 
opportunity to respond and participate in the 
adjudicatory/appeal process.  She is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  
Regarding VA's duty to assist, the veteran's pertinent 
service and post-service records have been secured.  The 
appellant has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

II.  Factual Background

The veteran served on active duty from August 1954 to August 
1974.  His service personnel records show that he received a 
Vietnam Service Medal for his service in Thailand with the 
355th Support Squadron at the Takhli Royal Thailand Air Force 
Base.  His service personnel records do not show that he 
served in Vietnam during the Vietnam era, nor do they show 
that he was exposed to Agent Orange.  The veteran's service 
medical records, including a July 1974 retirement examination 
report, are negative for complaints or findings related to 
pneumonia or lung cancer.  

In a statement received by the RO in December 1997, the 
veteran stated that he began smoking on a regular basis 
during his military service.  He said his smoking intensified 
throughout his military career; he quit smoking in 1997.

The veteran's lung cancer was first diagnosed in September 
1997 after a left hilar mass was detected on a routine chest 
X-ray.  

VA treatment records note that the veteran underwent 
chemotherapy to treat lung cancer in 1998 and 1999.

By rating decision in March 1999, the RO granted service 
connection for nicotine dependence as directly related to the 
veteran's military service.  The RO also granted service 
connection for lung cancer, secondary to nicotine dependence.  

The veteran died in September 2000 at the age of 64.  His 
official death certificate states that the immediate cause of 
his death was pneumonia, due to or as a consequence of lung 
cancer.  An autopsy was not performed.  At the time of the 
veteran's death, service connection was in effect for: 
nicotine dependence, evaluated as noncompensable; and lung 
cancer, secondary to nicotine dependence, evaluated as 100 
percent disabling.

In October 2000, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  She 
maintains she is entitled to service connection for the cause 
of the veteran's death because VA awarded service connection 
for lung cancer during the veteran's lifetime, and this is 
the disability that caused his death.

III.  Analysis

A.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Certain chronic 
diseases (including lung cancer) may be presumed to have been 
incurred in service (and service connected) if they become 
manifest to a compensable degree within a specified post-
service period of time (one year for lung cancer).  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected if manifested in a 
veteran who served in Vietnam during the Vietnam era.  See 38 
U.S.C.A. § 1116; 38 C.F.R.§§ 3.307, 3.309.  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, shall 
be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.  Lung cancer is an enumerated 
disorder. 38 C.F. R. § 3.309(e).  Under 38 C.F.R. § 3.313(a), 
service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
included duty or visitation in Vietnam.

The U.S. Court of Appeals for Veterans Claims (Court) has 
specifically found that, in accordance with 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, a veteran must have 
had actual service in Vietnam during the specified period and 
must have a confirmed diagnosis of a disease specifically 
found to be causally related to herbicide exposure before a 
veteran will be presumed to have been exposed to Agent Orange 
or other herbicides used in Vietnam.  See McCartt v. West, 12 
Vet. App. 164 (1999).  (While McCartt addressed a not well-
grounded scenario nullified by the VCAA, the Court's 
interpretation of 38 U.S.C.A § 1116 remains valid.)

The VA General Counsel has determined that 38 C.F.R. § 
3.313(a) requires that an individual must have actually been 
present within the boundaries of the Republic [of Vietnam].  
Specifically, the General Counsel concluded that in order to 
establish qualifying service in Vietnam, a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam, and that service in Vietnam for purposes of 
38 C.F.R. § 3.313 does not include high altitude missions in 
Vietnamese airspace.  VAOPGCPREC 7-93.

On July 22, 1998, the President signed into law the "Internal 
Revenue Service Restructuring and Reform Act of 1998," Public 
Law No. 105-206.  This law created a new statutory provision, 
38 U.S.C.A. § 1103, which reads:

(a) Notwithstanding any other provision of law, a 
veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service for purposes of this title on the 
basis that it resulted from injury or disease 
attributable to the use of tobacco products by the 
veteran during the veteran's service.

(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in 
active military, naval, or air service or which became 
manifest to the requisite degree of disability during 
any applicable presumptive period specified in section 
1112 or 1116 of this title.

38 U.S.C.A. § 1103.  This law applies to claims filed after 
June 9, 1998.  38 C.F.R. § 3.300.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The RO received the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in 
October 2000, which was after the effective date of the new 
law, 38 U.S.C.A. § 1103.  The Court has held that 38 U.S.C.A. 
§ 1103(a) precludes service connection for purposes of a DIC 
claim filed after June 9, 1998, that is based upon a 
veteran's service-connected disability or death which is 
capable of being attributable to the veteran's in-service use 
of tobacco products.  Kane v. Principi, 17 Vet. App. 97, 102 
(2003).  In the case at hand, the lung cancer that caused the 
veteran's death was caused by nicotine dependence incurred 
during the veteran's military service.  The appellant filed 
her claim in October 2000.  Service connection on the basis 
of tobacco use that began in service is therefore precluded 
by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Service connection is not prohibited if the disability or 
death resulted from a disease or injury that is otherwise 
shown to have been incurred or aggravated during service.  
The phase "otherwise shown" includes that the disability or 
death can be service-connected on some basis other than the 
veteran's use of tobacco products during service, such as a 
disease or injury that appeared to the required degree of 
disability within any applicable presumptive period.  See 38 
C.F.R. § 3.300.

The evidence of record does not show that the veteran's lung 
cancer or death can be service connected on some basis other 
than his use of tobacco products during service.  His service 
medical records do not show any diagnosis referable to lung 
cancer.  The veteran's service personnel records do not show 
Vietnam service; therefore, the presumptive provisions under 
38 U.S.C.A. § 1116 (which provides for presumptive service 
connection based on Agent Orange exposure for certain 
diseases, including lung cancer, for veterans who served in 
Vietnam) do not apply.  (The Board finds that the veteran did 
not serve in the Republic of Vietnam, or in the waters 
offshore and his service did not involve duty or visitation 
in the Republic of Vietnam.  His Vietnam Service Medal 
provides evidence only that his service supported the Vietnam 
conflict.  There is also no direct evidence that the veteran 
was exposed to Agent Orange or other herbicide.)  Moreover, 
there is no diagnosis of lung cancer during the one-year 
presumptive period following the veteran's separation from 
active service in August 1974.  The earliest medical evidence 
of lung cancer is in September 1997 when a left hilar mass 
was detected on a routine chest X-ray.  The veteran's lung 
cancer has never been linked to his military service other 
than based on his use of tobacco products during service.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board acknowledges the appellant's contention that as 
service connection was already in effect for lung cancer, the 
veteran's death should be service-connected.  Nevertheless, 
the Board notes that service connection for the veteran's 
lung cancer was granted secondary to his nicotine dependence 
developed during service.  This award was made following a 
claim submitted in December 1997.  The law is clear that, for 
claims filed after June 9, 1998, "a veteran's death shall not 
be considered to have resulted from [an incident of service] 
on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's active service."  38 U.S.C.A. § 1103(a).

In summary, the preponderance of the evidence is against a 
finding that the veteran's lung cancer is in any way related 
to his active service, other than his use of tobacco products 
during service.  Accordingly, the claim for service 
connection for the cause of the veteran's death must be 
denied.

B.  DIC under 38 U.S.C.A. § 1318.

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive compensation for a service-connected disability 
rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of the veteran's discharge 
or other release from active duty, or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  
The term "entitled to receive" means that at the time of his 
death, the veteran had service-connected disability rated as 
totally disabling, but was not receiving compensation because 
1) VA was paying the compensation to his dependents, 2) VA 
was withholding the compensation to offset an indebtedness, 
3) he had applied for compensation, but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision, 4) he had not waived 
retired or retirement pay in order to receive compensation, 
or 5) VA was withholding payments as required by law.  38 
C.F.R. § 3.22(b).  The Board also notes that a 2005 amendment 
to 38 C.F.R. § 3.22 provides an additional method for 
prevailing on § 1318 claims, where additional service 
department records are received that existed at the time of a 
prior VA decision, but were not considered.  

The appellant has not alleged, and the evidence does not show 
that the veteran was entitled to receive 100 percent 
disability compensation for the 10-year period immediately 
preceding his death in September 2000, but was not receiving 
such compensation for any of the reasons enumerated in 38 
C.F.R. § 3.22(b).  There has been no specific pleading of 
clear and unmistakable error in any prior decision.  Cole v. 
West, 13 Vet. App. 268 (1999).

During the veteran's lifetime, service connection was 
established for the following: nicotine dependence, evaluated 
as noncompensable; and lung cancer, secondary to nicotine 
dependence, evaluated as 100 percent disabling, effective 
from December 15, 1997.  Thus, the veteran was in receipt of 
a total disability rating less than 10 years immediately 
preceding his death in September 2000.  It follows that the 
veteran was also not continuously rated as totally disabled 
for five years from the date of his discharge from service 
and leading up to his death.  Finally, there is no evidence 
suggesting that the veteran was a prisoner of war at any 
time.  Hence, he did not meet the statutory duration 
requirements for a total disability rating at the time of his 
death.

Neither the appellant nor her representative has identified 
any other permissible basis for granting this claim.  The 
facts of this case are not in dispute, and the law is 
dispositive.  Accordingly, the claim must be denied because 
of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


